 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAMUEL WONG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2772

 5 Attorneys for Plaintiff
   United States of America
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         CASE NO. 2:09-CR-407 KJM
10                                                     PLAINTIFF’S MOTION TO DISMISS
                                 Plaintiff,            INDICTMENT AGAINST DEFENDANT JESUS
11                                                     MUNOZ-CASTANON ONLY AFTER
                           v.                          SUCCESSFUL COMPLETION OF DEFERRED
12                                                     PROSECUTION AGREEMENT, AND ORDER
     MARIA DEL ROCIO ARCEO-RANGEL, ET                  THEREON
13   AL.,
14
                                 Defendants.
15

16

17          Plaintiff United States of America, by its counsel, McGregor W. Scott, United States Attorney
18 for the Eastern District of California, and Samuel Wong, Assistant United States Attorney, hereby

19 moves to dismiss without prejudice the Indictment in this case against defendant Jesus Munoz-Castanon

20 only on the grounds that: (1) the parties had previously entered into a deferred prosecution agreement

21 calling for the dismissal without prejudice of the Indictment against Munoz-Castanon only upon Munoz-

22 Castanon’s successful completion of the deferred prosecution term; and (2) Munoz-Castanon has

23 successfully completed that term as of October 12, 2016.

24 ///

25 ///

26 ///

27

28

                                                       1
 1          Counsel for Munoz-Castanon, Carl Larson, Esq., informed the undersigned prosecutor on March

 2 18, 2019, that Munoz-Castanon has no objection to the dismissal of the Indictment against Munoz-

 3 Castanon only.

 4         DATED: _March 18, 2019                      MCGREGOR W. SCOTT
                                                       United States Attorney
 5
                                                       /s/ Samuel Wong
 6                                               By:
                                                       SAMUEL WONG
 7                                                     Assistant United States Attorney
 8

 9                                                ORDER
10

11         The Court having received, read, and considered the motion of plaintiff United States of America
12 to dismiss without prejudice the Indictment against defendant Jesus Munoz-Castanon only, and good

13 cause appearing therefrom, it is hereby ORDERED that the United States’ motion is granted.

14         The Indictment against defendant Jesus Munoz-Castanon only is hereby dismissed without
15 prejudice.

16         It is so ORDERED.
17   DATED: March 19, 2019.
18
                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                       2
